Case 1:20-cv-01590-RPK-RLM Document 107 Filed 05/27/20 Page 1 of 3 PageID #: 3468


RICHARD D. EMERY
                           EMERY CELLI BRINCKERHOFF & ABADY LLP                                   DIANE L. HOUK
ANDREW G. CELLI, JR.
MATTHEW D. BRINCKERHOFF                          ATTORNEYS AT LAW                              EMMA L. FREEMAN
JONATHAN S. ABADY                     600 FIFTH AVENUE AT ROCKEFELLER CENTER                      DAVID BERMAN
EARL S. WARD                                         10TH FLOOR                                  HARVEY PRAGER
                                             NEW YORK, NEW YORK 10020
ILANN M. MAAZEL                                                                                 SCOUT KATOVICH
HAL R. LIEBERMAN                                                                              MARISSA BENAVIDES
                                                TEL: (212) 763-5000
DANIEL J. KORNSTEIN                                                                              NICK BOURLAND
                                                FAX: (212) 763-5001
O. ANDREW F. WILSON                                                                           ANDREW K. JONDAHL
                                                 www.ecbalaw.com
ELIZABETH S. SAYLOR                                                                              ANANDA BURRA
KATHERINE ROSENFELD                                                                                 MAX SELVER
DEBRA L. GREENBERGER
ZOE SALZMAN
SAM SHAPIRO




                                                              May 27, 2020

    By ECF

    Hon. Rachel P. Kovner
    United States District Judge
    United States District Court
    Eastern District of New York
    225 Cadman Plaza East
    Brooklyn, New York 11201

                     Re:   Hassan Chunn, et al. v. Warden Derek Edge, No. 20 Civ. 1590

    Dear Judge Kovner:

                  Along with the Cardozo School of Law’s Civil Rights Clinic, Debevoise and
    Plimpton LLP, and Alexander A. Reinert, we represent the Petitioners in the above-referenced
    matter. We write to respond to Respondent’s contentions that the recent release of Petitioners
    Hair and Rabadi from the custody of the Metropolitan Detention Center renders their claims
    moot. Dkt. 104 & 106.

                    As we noted at the hearing on Petitioners’ pending motion for preliminary
    injunction, assuming arguendo the individual claims for some Petitioners are moot, their claims
    for injunctive relief on behalf of the class are not mooted by their release from the MDC. It is
    black-letter law that, in cases such as this, a named plaintiff may continue to seek relief on behalf
    of the class even after his individual claims have been mooted. This is so for two reasons, each
    sufficient on its own.

                    First, this is an action that is “inherently transitory” because of (1) the MDC’s
    status as a short-term detention facility; (2) the nature of the claims in this case; and (3) the
    nature of the COVID-19 crisis. When the claims brought in a class action are inherently
    transitory, for mootness purposes they relate back to the filing of the complaint (or in this case,
    the Amended Petition). See, e.g., Salazar v. King, 822 F.3d 61, 73 (2d Cir. 2016). For example,
    in Gerstein v. Pugh, 420 U.S. 103 (1975), the Supreme Court found that claims challenging
    pretrial detention conditions were not moot, even though the named plaintiffs were no longer
    pretrial detainees, because “[p]retrial detention is by its nature temporary, and . . . [i]t is by no
Case 1:20-cv-01590-RPK-RLM Document 107 Filed 05/27/20 Page 2 of 3 PageID #: 3469
  EMERY CELLI BRINCKERHOFF & ABADY LLP
  Page 2

  means certain that any given individual, named as a plaintiff, would be in pretrial custody long
  enough for a district judge to certify a class.” Id. at 110 n. 11; see also United States Parole
  Comm'n v. Geraghty, 445 U.S. 388, 402–04 (1980) (holding that plaintiff’s release from prison
  did not moot his request for class-wide relief regarding parole release guidelines). Indeed, the
  Second Circuit has specifically held that prison conditions of confinement claims brought as a
  class action are not moot when named plaintiffs are released, because such claims are “inherently
  transitory” and strict application of the mootness doctrine might bar a court from ever awarding
  injunctive relief to which the class is entitled. Amador v. Andrews, 655 F.3d 89, 101 (2d Cir.
  2011); see also Kimber v. Tallon, 556 F. App'x 27, 28 (2d Cir. 2014) (holding that prison
  conditions cases are inherently transitory and, for class certification purposes, relate back to the
  filing of the complaint); Wilkerson v. Bowen, 828 F.2d 117, 121 (3d Cir. 1987) (“It would seem
  to us that the principle espoused in Geraghty is applicable whether the particular claim of the
  proposed class plaintiff is resolved while a class certification motion is pending in the district
  court (as in the present case) or while an appeal from denial of a class certification motion is
  pending in the court of appeals (as in Geraghty).”) (quoted by Amador, 655 F.3d at 101).

                   Second, even if the Court finds that this case does not fit within the “inherently
  transitory” exception to the mootness doctrine, a claim for injunctive relief on behalf of the class
  remains live so long as, at the time class-wide relief was sought, the claims of the named
  plaintiffs were not moot. Mey v. Frontier Comm’s. Corp., No. 3:13-CV-01191-MPS, 2014 WL
  6977746, at *5 (D. Conn. Dec. 9, 2014) (collecting cases). Indeed, there is ample authority for
  the proposition that when there has not been undue delay in filing a class certification motion,
  and a party did not have a reasonable opportunity to apply for class certification earlier in the
  action, the resolution of a named plaintiff's claims will not moot the class claims, and a
  subsequent motion for class certification will be permitted to relate back to the filing of the class
  complaint. See, e.g., Mental Disability Law Clinic v. Hogan, No. 06 Civ. 6320(CPS)(JO), 2008
  WL 4104460, at *10–11 (E.D.N.Y. Aug. 29, 2008); Clarkson v. Coughlin, 783 F.Supp. 789, 795
  (S.D.N.Y.1992) (“Under the more ‘flexible’ approach applied to class claims, the complaint
  itself is not rendered moot merely because the named plaintiff's claim is moot. From the time a
  class action is filed until the time a final determination pursuant to Rule 23 is made, the action is
  treated as if the class existed for purposes of mootness. This provides unnamed members of the
  plaintiff class an opportunity to intervene in the action and to pursue their claims.”) (citations
  omitted).

                   In this case, even if mootness is judged by when Petitioners sought class-wide
  relief in their motion for preliminary injunction, four Petitioners (Mr. Hair, Ms. Lopez, Mr.
  Rabadi, and Mr. Rodriguez) were then in custody. This is especially the case where Respondent
  could unilaterally moot individual claims for relief by releasing named Petitioners from custody,
  while the entire population of the MDC remains subject to the conditions that are the subject of
  the motion for preliminary injunction. See Samele v. Zucker, 324 F. Supp. 3d 313, 331
  (E.D.N.Y. 2018) (finding action inherently transitory where defendants could “pick off” named
  plaintiffs, and where there is a “constant class of persons suffering the deprivation complained
  of”); Goetz v. Crosson, 728 F. Supp. 995, 1000 (S.D.N.Y. 1990) (“Of particular concern is the
  potential ability of the defendant to purposefully moot the named plaintiffs' claims after the class
  action complaint had been filed but before the class had been properly certified.”) (citing White
  v. Mathews, 559 F.2d 852, 857 (2d Cir. 1977)).
Case 1:20-cv-01590-RPK-RLM Document 107 Filed 05/27/20 Page 3 of 3 PageID #: 3470
  EMERY CELLI BRINCKERHOFF & ABADY LLP
  Page 3

                 For these reasons, the Court retains jurisdiction to decide Petitioners’ Motion for
  Preliminary Injunction and to order class-wide relief in this matter.


                                                       Respectfully submitted,

                                                              /s/
                                                       Katherine Rosenfeld


  cc:    All Counsel (via ECF)
